EXHIBIT 10.18

 

AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE

ISSUED ON JULY 2, 2018

 

THIS AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON July 2, 2018 (the
“Amendment”) is entered into as of July 25, 2018, by and between Lingerie
Fighting Championships, Inc., a Nevada corporation (the “Company”), and Auctus
Fund, LLC, a Delaware limited liability company (the “Holder”) (collectively the
“Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain convertible promissory
note originally issued by the Company to the Holder on July 2, 2018, in the
original principal amount of $43,500.00 (the “Note”); and

 

B. The Parties desire to amend the Note as set forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. All references in the Note to $43,500.00 shall be replaced with $48,500.00,
to reflect the addition of $5,000.00 of principal to the Note (the “Additional
Tranche”), which the Holder will fund in cash pursuant to the Company’s
instructions herein on or around the date hereof.

 

2. The Company hereby directs the Holder to wire the Additional Tranche to the
Company, pursuant to the wiring instructions on Exhibit A hereto.

 

3. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect.

 

[Signature page to follow]

 



  1

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Lingerie Fighting Championships, Inc.

 

Auctus Fund, LLC

 

 

         

By:

/s/ Shaun Donnelly   

By:

/s/ Lou Posner  

Name:

Shaun Donnelly   Name: Lou Posner  

Title:

Chief Executive Officer   Title: Managing Director  



 



  2

   



 

EXHIBIT A 

 



Account Name:

Lingerie Fighting Championships, Inc.

 

 

Routing Number:

026009593

 

 

Account Number:

501017820633

 

 

Beneficiary Address:

6955 North Durango Drive, Suite 1115-129, Las Vegas, NV 89149 

 

 

Bank Name:

Bank of America

 

 

Bank Address:

8450 W. Farm Road, Las Vegas, NV 89131



 

 



3



 